exhibit10image1a03.jpg [exhibit10image1a03.jpg]




Exhibit 10.30


Updated: Effective January 1, 2017
Coeur Mining, Inc. Annual Incentive Plan


The purpose of the Annual Incentive Plan (the “AIP”) is to reward eligible
employee participants for their contributions to Coeur Mining, Inc. and its
subsidiaries (the “Company”).


Eligibility


All salaried exempt employees paid on the U.S. payroll (scheduled to work at
least 30 hours per week) are eligible to participate in the plan, or as
otherwise determined by the Company’s Vice President of Human Resources.
Participation will become effective beginning with date of hire or transfer and
will be pro-rated for the first year of eligibility as appropriate.


An eligible employee must be employed by the Company or one of its subsidiaries
at the time of AIP payout. An employee earns and becomes vested in an AIP award
only upon payment of the award. Notwithstanding the foregoing, in the event an
eligible employee is Involuntarily Terminated (as such term is defined in the
Company’s applicable severance policies as in effect from time to time) (a
“Terminated Employee”) on or after January 1 but prior to the date the Company
makes payment of awards under the AIP for the immediately preceding calendar
year, such Terminated Employee shall remain eligible to receive an incentive
payment for such completed calendar year using a calculation based on: (i)
Company/site performance for such completed calendar year which, if not finally
determined by the Company at the time of termination, shall be determined based
on the performance percentage included in the Company’s or site’s most recently
available internally-prepared monthly reporting documentation (as if such
percentage applied for the full calendar year) and (ii) individual performance
ranging from zero to 100%, such percentage to be determined in the discretion of
management.


If an eligible employee's employment is terminated during a plan year by reason
of death, disability or retirement, the eligible employee will be eligible for
an incentive payment based on his/her performance results for the portion of the
plan year in which they were employed. The determination and payment of such
incentive payment will be made by the Vice President of Human Resources at the
end of the plan year, but in any event no later than March 15st of the calendar
year following the calendar year in which the termination of employment occurs.


If an eligible employee is not actively at work for a portion of the plan year
by reason of short or long term disability, and/or leave of absence (not
including maternity leave of absence under applicable short term disability
policies as may be in effect from time to time), the employee will be eligible
for an incentive payment based on his/her performance results for the portion of
the plan year in which he or she was actively at work. The determination and
timing of payment of such incentive payment will be made by the Vice President
of Human Resources at the end of the plan year, but in any event no later than
March 15st of the calendar year following the applicable calendar year in which
the time away from work occurs.


Transfers into or out of eligible positions will be eligible for an incentive
payment based on the contribution for the portion of the plan year in which they
were actively employed in the eligible position.


Target Incentive


Eligible employees will be given a target incentive expressed as a percent of
annual base salary. The target incentive is determined by position level using
market data and job comparisons.


For salaried exempt employees paid on the U.S. payroll, base salary is equal to
the base salary in USD effective on the last








Coeur Mining, Inc. | 104 S. Michigan Avenue Suite 900 | Chicago, Illinois | t:
312-489-5800 |
www.coeur.com







--------------------------------------------------------------------------------

exhibit10image1a03.jpg [exhibit10image1a03.jpg]




day of the calendar year and does not include geographic differential or
hardship premiums. Incentive payments will be pro-rated for the time
participating in the plan.


Timing of payments


Payments to eligible employees under the AIP for a calendar year shall be made
no later than March 15th following the end of that calendar year.


Incentive Calculations


There are two main components to the incentive calculations for each eligible
employee – corporate/site performance and individual performance. These two
components shall each receive a weighting for each eligible employee, not to
exceed 100% in the aggregate. Notwithstanding the foregoing, the President and
Chief Executive Officer shall only be entitled to an AIP payment based on
corporate performance.


Corporate/Site Goals


Corporate goals applicable to executive officers and corporate office eligible
employees are established and approved by the Compensation Committee of the
Board of Directors.


Site-specific goals applicable to eligible employees for operating locations are
established and approved by the President and
Chief Executive Officer, in consultation with the Vice President of Human
Resources.
This performance category consists of overall corporate or site specific
performance metrics and typically includes the following measures:


•
Silver and gold production

•
Cash operating cost per equivalent ounce

•
Operating cash flow

•
Safety and environmental performance



Individual Performance


The individual performance category is based on contribution determined by
personal goal achievement and successful demonstration of achievement behaviors
as documented in SpringBoard or such other system as may be communicated to
eligible employees by the Human Resources department.


The minimum payout for this category is zero and the maximum payout is up to
200%; provided, that payouts at levels greater than 150% will be awarded rarely
and only in exceptional circumstances; and provided further, that the maximum
payout for individual performance for executive officers of the Company (other
than the President and Chief Executive Officer) will be 100% for any calendar
year in which total stockholder return is negative.












Coeur Mining, Inc. | 104 S. Michigan Avenue Suite 900 | Chicago, Illinois | t:
312-489-5800 |
www.coeur.com







--------------------------------------------------------------------------------

exhibit10image1a03.jpg [exhibit10image1a03.jpg]




Sample Calculation
Base Pay = $60,000 (assumes full year eligibility) Target Incentive % = 20%
Corporate Performance = 120% overall against performance metrics with a 50%
weighting Individual Performance = 100% with a 50% weighting


Base Pay x Target Incentive % x ((50% x 120%) + (50% x 100%)) = Payout Amount
$60,000 x 20% = $12,000 = Target Incentive amount
(50% x 120%) + (50% x 100%) = 110% = overall multiplier combining corporate/site
and individual performance
$12,000 x 110% = AIP payout amount of $13,200


Plan Administration
The Compensation Committee of the Board of Directors is responsible for
overseeing and approving the corporate AIP and payout amounts as they relate to
Section 16 Officers on at least an annual basis (other than the President &
Chief Executive Officer, for whom the independent members of the Board of
Directors shall provide annual oversight and approval).


The Company’s President and Chief Executive Officer, in consultation with the
Vice President, Human Resources, is responsible for overseeing and approving the
AIP and payout amounts as they relate to other eligible employees and has full
authority to interpret and administer the plan and establish rules and
regulations for the plan subject to the foregoing Compensation Committee (and
Board of Directors) oversight, and may delegate administrative matters regarding
the Plan to his designees.


The Company expects to establish metrics and award the AIP annually. The AIP is
not guaranteed and the Company retains the discretion to discontinue or amend
the plan at any time.








THIS DOCUMENT IS NOT A CONTRACT OF EMPLOYMENT. THE EMPLOYMENT RELATIONSHIP
BETWEEN COEUR MINING, INC., AND EMPLOYEES WHO DO NOT HAVE A SPECIFIC INDIVIDUAL
EMPLOYMENT CONTRACT IS AT-WILL AND VOLUNTARY. THIS MEANS THAT EITHER COEUR
MINING, INC. OR THE EMPLOYEE CAN TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY
TIME WITH OR WITHOUT CAUSE AND WITH OR WITHOUT NOTICE.




Coeur Mining, Inc. | 104 S. Michigan Avenue Suite 900 | Chicago, Illinois | t:
312-489-5800 |
www.coeur.com





